Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s Terminal Disclaimer and remarks filed 10/26/22.
	Claims 1-3 are pending.
	The IDS filed 10/26/22 has been considered.  An initialed copy accompanies this action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The 112(b) rejection of claims 1-3 as stated in the Rejection mailed 07/27/22 over claims 1-3 is withdrawn.
	As stated in the remarks filed 10/26/22, the disclosure encompasses embodiments wherein Na is not present with the Si clathrate cage (as Li is movable within the polyhedral) (para 0015 specification).
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of copending Application No. 17/210,824 (reference application).
This rejection is maintained for the reasons set forth in the Office Action mailed 07/22/22 (pages 5-6).
The Terminal Disclaimer filed 10/26/22 is DISAPPROVED.  The reference is not prior art under 35 U.S.C. 102(a)(2) so it cannot be disqualified as prior art under 37 CFR 1.104(c)(4)(ii) as required by 37 CFR 1.321(d) (the regulation governing JRA TDs).  Applicants may file a petition under 37 CFR 1.183 to waive the prior art requirement in 37 CFR 1.321(d). If applicant would like guidance on how to do this, he can call the OPLA help desk at 571-272-7701 and ask for Susy Tseng-Foster. Applicant also needs to pay the fee under 37 CFR 1.17(i)(2) for the amendment to the specification naming parties to the JRA under 37 CFR 1.72(g)(2) because it was not timely.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
December 1, 2022